


Exhibit 10.1


TERMS OF 2014 RESTRICTED STOCK AWARD1


Participants:
All members of Delta’s Board of Directors (the “Board”) who are not employees of
Delta (“Non-Employee Directors”). These directors are:

Roy J. Bostock
Shirley C. Franklin
John S. Brinzo
David R. Goode
Daniel A. Carp
George N. Mattson
David G. DeWalt
Paula Rosput Reynolds
William H. Easter III
Kenneth B. Woodrow
Mickey P. Foret
 



Type of Award:
Restricted Stock, as defined and granted under the Delta 2007 Performance
Compensation Plan (the “2007 Plan”).



Grant Date:
June 27, 2014



Number of
Shares:
The number of shares of Restricted Stock granted to each Non-Employee Director
shall equal the result of the following formula: $160,000 divided by Y, where

        
Y = the closing price of Delta Common Stock, par value $0.0001 per share, on the
New York Stock Exchange on the Grant Date.


In addition, an additional number of shares of Restricted Stock granted to the
non-executive chairman of the Board shall equal the result of dividing $50,000
by Y. The terms of this grant are identical to the terms of the grant to each
Non-Employee Director as described below.


Partial Shares:
Any partial shares resulting from the above formula will be ignored and the
aggregate shares of Restricted Stock for each Non-Employee Director will be
rounded up to the nearest whole ten shares.

 
Vesting:
Each grant awarded to a Non-Employee Director under the terms of this Exhibit 1
(a “2014 Grant”) will vest (the “Vesting Date”) on the earlier of (1) June 27,
2015 and (2) the date of Delta’s 2015 Annual Meeting of Stockholders, subject to
such Non-Employee Director's continued service as a member of the Board on the
Vesting Date.



_____________________________
1 In accordance with these terms, each Non-Employee Director received 4,070
shares of Restricted Stock on June 27, 2014. This is equal to $160,000 divided
by $39.33 (the closing price of Delta Common Stock on the New York Stock
Exchange on June 27, 2014), rounded to the nearest whole ten shares. In
addition, the non-executive chairman of the Board received 1,270 shares of
Restricted Stock on June 27, 2014. This is equal to $50,000 divided by $39.33
(the closing price of Delta Common Stock on the New York Stock Exchange on June
27, 2014), rounded to the nearest whole ten shares.




--------------------------------------------------------------------------------




Accelerated
Vesting:
Notwithstanding the forgoing, accelerated vesting will occur prior to the
Vesting Date as follows: individual 2014 Grants shall immediately vest on the
date such Non-Employee Director ceases to be a member of the Board due to death
or Disability. For purposes of the 2014 Grant, “Disability” shall mean the
Non-Employee Director’s inability to perform his or her duties as a member of
the Board for a period of 180 or more days as a result of a demonstrable injury
or disease.



Forfeiture:
Except as expressly set forth above, a Non-Employee Director shall immediately
forfeit any unvested Restricted Stock on the date such Non-Employee Director
ceases to be a member of the Board for any reason, other than due to death or
Disability.



Dividends:
In the event a cash dividend is paid with respect to shares of Delta Common
Stock at a time during which the 2104 Grant is unvested, the Non-Employee
Director will be eligible to receive the dividend when the 2014 Grant vests.





